1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAM JOSEPH JONES,                              Case No.: 18-CV-1609-AJB(WVG)
12                                     Plaintiff,
                                                        REPORT AND
13   v.                                                 RECOMMENDATION ON
                                                        DEFENDANT DR. FOYLE’S
14   CARRABY et al.,
                                                        MOTION TO DISMISS
15                                  Defendants.         COMPLAINT
16
                                                        [Doc. No. 8.]
17
18
19         Plaintiff William Joseph Jones, a state prisoner proceeding pro se, has filed a civil
20   rights action seeking relief under the Civil Rights Act, 42. U.S.C. § 1983. Defendant
21   Michael Foyle, O.D. has filed a motion to dismiss. For the reasons that follow, the Court
22   RECOMMENDS that Defendant’s motion be GRANTED, the Complaint be dismissed,
23   and Plaintiff be granted leave to amend.
24                                       I.     BACKGROUND
25   A.    Factual Background
26         Plaintiff William Joseph Jones is an inmate housed at Centinela State Prison
27   (“Centinela”) in Imperial, California. Defendant Foyle is employed by the California
28   Department of Corrections and Rehabilitations (“CDCR”). On March 3, 2017, Plaintiff

                                                    1
                                                                             18-CV-1609-AJB(WVG)
1    received cataract surgery on his right eye by Dr. Carraby of California Retina Associates
2    (“CRA”), a private health care provider contracted by the California Department of
3    Corrections and Rehabilitations (“CDCR”). (Doc. No. 1 at 5.)1 During surgery, a medical
4    instrument detached Plaintiff’s retina, causing severe visual impairment in Plaintiff’s right
5    eye. (Doc. No. 1 at 7.)
6               Dissatisfied with his care, Plaintiff filed a CDCR Form 602 Healthcare Appeal
7    asking, on April 16, 2017, to have his eyes reexamined. (Doc. No. 8 at 2.) Dr. Ortega
8    initially denied Plaintiff’s appeal, but later granted it upon further review. (Doc. No. 1 at
9    9.) Plaintiff was then sent to CRA for post-surgical eye care and additional follow-up care
10   visits. (Id.)
11              According to the Complaint, Defendant Dr. Foyle examined Plaintiff on September
12   20, 2017 to determine whether Plaintiff required glasses. (Doc. No. 1 at 12.) However,
13   Defendant was unable to correct Plaintiff’s vision in his right eye with glasses and referred
14   him back to a specialist for further evaluation. (Id. at 12-13.) Dr. Delengocky examined
15   Plaintiff the same day and agreed with Dr. Foyle’s assessment that Plaintiff’s vision in his
16   right eye could not be corrected with glasses. (Id. at 13.)
17              After additional follow-up appointments at CRA, Plaintiff visited Dr. Foyle again
18   on December 7, 2017. (Doc. No. 1 at 14.) After an examination, Dr. Foyle again stated
19   Plaintiff would not need glasses. (Id.) A week later, at a follow up appointment, Dr. Foyle
20   suggested Plaintiff ask Dr. Mani about corrective surgery for his retina. (Id.)
21              While visiting UCSD to see a glaucoma specialist, doctors told Plaintiff that
22   corrective surgery would not be an option because the damage to his eye was irreversible
23   and surgery would only further damage his vision. (Id.)
24              Based on these facts, Plaintiff alleges Defendant Foyle failed to properly treat him
25   by continuously passing the responsibility to properly care for his eye to other doctors.
26                                                  
27
     1
       All citations to documents filed on the Court’s CM/ECF system are to the system’s
28   electronically-generated pagination.
                                                       2
                                                                                 18-CV-1609-AJB(WVG)
1    (Doc. No. 1 at 16.) Plaintiff alleges he is legally blind out of his right eye, an impairment
2    that creates unusual hardship and fear while in prison. (Id.) Plaintiff alleges violations of
3    the Eighth Amendment based Defendant Dr. Foyle’s deliberate indifference to his serious
4    medical needs.
5    B.    Procedural Background
6          Plaintiff filed the initial complaint on July 16, 2018, alleging Defendant Foyle and
7    others violated his Eight Amendment rights. Defendant Foyle filed a motion to dismiss on
8    January 11, 2019 (Doc. No. 8 at 1), Plaintiff filed an opposition on February 19, 2019 (Doc.
9    No. 17 at 1), and Defendant filed a reply on February 27, 2019 (Doc. No. 18 at 1).
10                                      II.    LEGAL STANDARD
11   A.    Rule 12(b)(6): Motion to Dismiss
12         Federal Rule of Civil Procedure 12(b)(6) permits a party to raise a motion that the
13   complaint “fail[s] to state a claim upon which relief can be granted.” The Court evaluates
14   whether a complaint states a cognizable legal theory and sufficient facts in light of Federal
15   Rule of Civil Procedure 8(a), which requires a “short and plain statement of the claim
16   showing that the pleader is entitled to relief.” Although Rule 8 “does not require ‘detailed
17   factual allegations,’ . . . it [does] demand[ ] more than an unadorned, the-defendant-
18   unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
19   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
20         “To survive a motion to dismiss, a claim must contain sufficient factual matter,
21   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting
22   Twombly, 550 U.S. at 570); see also Fed. R. Civ. P. 12(b)(6). A claim is facially plausible
23   when the facts pled “allow . . . the court to draw the reasonable inferences that the defendant
24   is liable for the misconduct alleged.” Iqbal, 556 U.S. at 677 (citing Twombly, 550 U.S. at
25   557). That is not to say that the claim must be probable, but there must be “more than a
26   sheer possibility that a defendant has acted unlawfully.” Id. Facts “merely consistent with
27   a defendant’s liability” fall short of a plausible entitlement to relief. Id. (quoting Twombly,
28   550 U.S. at 557). Further, the Court need not accept as true “legal conclusions” contained

                                                    3
                                                                                18-CV-1609-AJB(WVG)
1    in the complaint. Id. This review requires context-specific analysis involving the Court’s
2    “judicial experience and common sense.” Id. at 678 (citation omitted). “[W]here the well-
3    pleaded facts do not permit the court to infer more than the mere possibility of misconduct,
4    the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’”
5    Id.
6    B.    Standards Applicable to Pro Se Litigants in Civil Rights Actions
7          Where, as here, the plaintiff appears pro se in a civil rights suit, the Court also must
8    be careful to construe the pleadings liberally and afford the plaintiff any benefit of the
9    doubt. Garmon v. Cty of L.A., 828 F.3d 837, 846 (9th Cir. 2016). The rule of liberal
10   construction is “particularly important in civil rights cases.” Ferdik v. Bonzelet, 963 F.2d
11   1258, 1261 (9th Cir. 1992).
12         Moreover, a pro se litigant is entitled to notice of the deficiencies in the complaint
13   and an opportunity to amend unless the complaint’s deficiencies cannot be cured by
14   amendment. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995); Noll v. Carlson,
15   809 F.2d 1446, 1448 (9th Cir. 1987).
16                                        III.   DISCUSSION
17   A.    Deliberate Indifference to Plaintiff’s Medical Needs
18         1.     Legal Background
19         Under the Eight Amendment, “[t]he government has an obligation to provide
20   medical care for those whom it punishes by incarceration.” Hutchinson v. United States,
21   838 F.2d 390, 392 (9th Cir. 1988).
22         To ascertain whether a prisoner has a claim under § 1983, the appropriate standard
23   is whether the officials demonstrated “deliberate indifference to a prisoner’s serious illness
24   or injury.” Estelle, 429 U.S. at 105. The plaintiff must fulfill two prongs to satisfy the test
25   for deliberate indifference. First, the plaintiff is required to show “a ‘serious medical need’
26   by demonstrating that failure to treat a prisoner’s condition could result in further
27   significant injury or the ‘unnecessary and wanton infliction of pain.’” Jett v. Penner, 439
28   F.3d 1091, 1096 (9th Cir. 2006). Second, the plaintiff must demonstrate the defendants

                                                    4
                                                                                18-CV-1609-AJB(WVG)
1    were “deliberately indifferent” to the prisoner’s needs. Id. Inadequate medical care
2    constitutes cruel and unusual punishment if the mistreatment rises to the level of “deliberate
3    indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976).
4    “Deliberate indifference is a high legal standard,” Simmons v. Navajo Cnty. Ariz., 609 F.3d
5    1011, 1019 (9th Cir. 2010), and is shown in circumstances where there is “a purposeful act
6    or failure to respond to a prisoner’s pain or possible medical need.” Jett v. Penner, 439
7    F.3d 1091, 1096 (9th Cir. 2006). Neither medical malpractice nor negligence are sufficient
8    and neither amounts to deliberate indifference. Toguchi v. Chung, 391 F.3d 1051, 1060
9    (9th Cir. 2004).
10              2.          Prong One: Serious Medical Need
11              A “serious medical need” exists if the failure to treat a prisoner’s condition would
12   result in further significant injury or the unnecessary and wanton infliction of pain contrary
13   to contemporary standards of decency. Helling v. McKinney, 509 U.S. 25, 32-35 (1993).
14   “Indications that a plaintiff has a serious medical need include ‘[t]he existence of an injury
15   that a reasonable doctor or patient would find important and worthy of comment or
16   treatment; the presence of a medical condition that significantly affects an individual’s
17   daily activities; or the existence of chronic and substantial pain.’” Colwell v. Bannister,
18   763 F.3d 1060, 1066, (9th Cir. 2014) (citation omitted) (monocular blindness caused by a
19   cataract significantly affects an individual’s daily activities and therefore is a serious
20   medical need).
21              Here, the Complaint sufficiently alleges that Plaintiff had a serious medical need
22   during his interactions with Dr. Foyle, the prison optometrist who examined Plaintiff and
23   referred him to off-site optometrists and surgeons for further, more complicated medical
24   care. Plaintiff alleges that on September 20, 2017,2 Dr. Foyle examined him at Centinela
25
                                                    
26
     2
27    Although the “botched” cataract surgery that Plaintiff alleges led to his eye troubles
     occurred on March 17, 2017, the Complaint makes no mention of any events related to Dr.
28   Foyle until seven months later.
                                                       5
                                                                                 18-CV-1609-AJB(WVG)
1    prison and referred him to an eye specialist to “focus” on the “problem,” which Plaintiff
2    identifies as his right eye being “no good.” (Doc. No. 1 at 12.) The next time Dr. Foyle saw
3    Plaintiff according to the Complaint was on December 7, 2017, when Dr. Foyle examined
4    him based on complaints that he had no vision in his right eye. (Id. at 14.) A week later,
5    Dr. Foyle examined Plaintiff again for “retina damage.”
6             Although the above allegations are arguably few, Plaintiff nonetheless successfully
7    alleges the existence of a serious medical need. That medical need consists of Plaintiff’s
8    continuing lack of vision in his right eye when he presented to Dr. Foyle for care. Unlike
9    other cases where district courts have found that minor vision-related conditions did not
10   rise to the “serious medical need” level, Plaintiff here alleges the complete lack of vision
11   in one eye. Cf. Canell v. Multnomah Cty., 141 F. Supp. 2d 1046, 1057 (D. Or. 2001) (need
12   for reading glasses did not present a serious medical need); Johnson v. Morgan, No.
13   16CV5738-BHS-TLF, 2018 U.S. Dist. LEXIS 146463, at *17-18 (W.D. Wash. June 6,
14   2018) (“mild” cataracts and vision within guidelines not did not constitute serious medical
15   need); Morales v. Cal. Forensic Med. Grp., Inc., No. CIV-S-09-3610-GGH-P, 2010 U.S.
16   Dist. LEXIS 44949, at *4-6 (E.D. Cal. Apr. 6, 2010) (dismissing prisoner’s claims of
17   “blurry vision and irritation of un-focused sight” due to lack of corrective eyewear for
18   failing to state an Eighth Amendment claim under § 1915A(b)).
19            Based on the allegations in the Complaint, Plaintiff’s right eye blindness constitutes
20   a serious medical need. See Colwell v. Bannister, 763 F.3d 1060, 1066, (9th Cir. 2014)
21   (citation omitted) (monocular blindness caused by a cataract significantly affects an
22   individual’s daily activities and therefore is a serious medical need); Koehl v. Dalsheim,
23   85 F.3d 86, 88 (2d Cir. 1996) (allegation that prescription eyeglasses were required to avoid
24   double vision and loss of depth perception that resulted from a prior head injury sufficed
25   to allege serious medical need); Li v. Contra Costa Cty., No. 16CV2861-EMC, 2017 U.S.
26   Dist. LEXIS 176168, at *27 (N.D. Cal. Oct. 24, 2017) (finding a jury could find plaintiff’s
27   20/100 vision and ability to see only 20 feet in front of him constituted a serious medical
28   need).

                                                     6
                                                                                 18-CV-1609-AJB(WVG)
1          3.     Prong Two: Indifference to Serious Medical Need
2          Plaintiff must also sufficiently allege that Dr. Foyle was deliberately indifferent to
3    his serious medical needs. Deliberate indifference can be “manifested by prison doctors in
4    their response to the prisoner’s needs or by prison guards in intentionally denying or
5    delaying access to medical care or intentionally interfering with the treatment once
6    prescribed.” Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). Deliberate indifference can be
7    established (1) “when prison officials deny, delay or intentionally interfere with medical
8    treatment,” or (2) “it may be shown by the way in which prison physicians provide medical
9    care.” Hutchinson v. United States, 838 F.2d 390, 394 (9th Cir. 1988) (citing Estelle, 429
10   U.S. at 104-05). However, a showing of negligence or medical malpractice does not rise to
11   the level of cruel and unusual punishment under the Eighth Amendment. Id. When delay
12   in medical treatment is the conduct at issue, the plaintiff must demonstrate that the “delay[]
13   would cause significant harm and that [the] [d]efendant[] should have known this to be the
14   case.” Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir. 2002) (citing Hunt v. Dental Dep’t,
15   865 F.2d 198, 200 (9th Cir. 1989)).
16         Here, Plaintiff fails to allege facts sufficient to demonstrate Dr. Foyle’s indifference
17   to his serious medical needs. The totality of Plaintiff’s allegations simply show that Dr.
18   Foyle examined Plaintiff a few times and referred him to off-site doctors for further care.
19   There is very little, if anything, in the Complaint that could demonstrate Dr. Foyle’s
20   indifference—especially given Plaintiff’s allegations that Dr. Foyle actually referred him
21   out for further care.
22         In opposition to Dr. Foyle’s motion to dismiss, Plaintiff filed a declaration that
23   contains much more detailed allegations than the Complaint contains against Dr. Foyle.
24   For example, the first time Dr. Foyle is mentioned in the Complaint is an allegation that he
25   examined Plaintiff on September 20, 2017—seven full months after the “botched” cataract
26   surgery performed by other doctors. However, Plaintiff’s opposition declaration actually
27   indicates Dr. Foyle examined him on April 20, 2017. (Doc. No. 17 at 4.) The opposition
28   also contains additional details about the condition of Plaintiff’s eye when Dr. Foyle

                                                   7
                                                                               18-CV-1609-AJB(WVG)
1    examined him shortly after the cataract surgery. However, since none of these details
2    appear in the Complaint, the Court cannot consider them because new facts contained in a
3    declaration outside of the four corners of the Complaint. See Hal Roach Studios, Inc. v.
4    Richard Feiner & Co., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989) (“Generally, a district
5    court may not consider any material beyond the pleadings in ruling on a Rule 12(b)(6)
6    motion.”).
7          Based on the foregoing, Plaintiff has failed to demonstrate Defendant Foyle’s
8    deliberate indifference to his medical needs.
9    B.    Leave to Amend
10         Under Federal Rule of Civil Procedure 15(a)(2), leave to amend is to be freely given
11   when justice so requires. “In deciding whether justice requires granting leave to amend,
12   factors to be considered include the presence or absence of undue delay, bad faith, dilatory
13   motive, repeated failure to cure deficiencies by previous amendments, undue prejudice to
14   the opposing party and futility of the proposed amendment.” Moore v. Kayport Package
15   Express, Inc., 885 F.2d 531, 538 (9th Cir. 1989).
16         Here, there is no showing of undue delay, bad faith, dilatory motive, or undue
17   prejudice. Since this is Plaintiff’s first complaint, he has not repeatedly failed to cure
18   deficiencies in any previous amendments. Leave to amend would not be futile upon
19   inclusion of certain additional facts. Given that all the other factors weigh in favor of
20   amendment and it is not clear that amendment would be futile, the Court RECOMMENDS
21   Plaintiff be granted leave to file an amended complaint.
22         When amending this claim, Plaintiff should allege how Dr. Foyle specifically
23   intentionally denied or delayed Plaintiff’s medical treatment. Additionally, Plaintiff should
24   specifically allege how Defendant’s conduct led to further significant injury by including
25   the fact alleged in the opposition that denying Plaintiff access to glasses caused
26   deterioration of his visual activity. Plaintiff should allege all the facts that he believes are
27   relevant to his claim against Dr. Foyle. If Plaintiff claim that Dr. Foyle delayed his medical
28

                                                     8
                                                                                 18-CV-1609-AJB(WVG)
1    care, Plaintiff should allege how Dr. Foyle’s actions led to further injury and what exactly
2    that injury was.
3           However, Plaintiff should be aware that not every person who was somehow
4    involved in his medical care is liable under section 1983. If Plaintiff does not have any
5    such facts against Dr. Foyle, he should not feel obligated to amend the Complaint for the
6    sake of doing so because not everyone whose name was somehow associated with the eye
7    treatment process can or should be held civilly liable. In short, Plaintiff should exercise
8    judgment and discretion when deciding whether Dr. Foyle really is responsible for an
9    Eighth Amendment violation. If Dr. Foyle is not responsible, then Plaintiff should not
10   amend the Complaint and should allow Dr. Foyle to be dismissed from this case.
11                                       IV.    CONCLUSION
12          Based on the foregoing, this Court RECOMMENDS that Defendant Foyle’s motion
13   to dismiss be GRANTED, that the Complaint be dismissed, and that Plaintiff be granted
14   leave to file an amended complaint.
15          This Report and Recommendation is submitted to the United States District Judge
16   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Federal Rule
17   of Civil Procedure 72(b).
18          IT IS ORDERED that no later than May 31, 2019, any party to this action may
19   file written objection with the Court and serve a copy on all parties. The document shall
20   be captioned “Objections to Report and Recommendation.” The parties are advised that
21   failure to file objections within the specific time may waive to raise those objections on the
22   appeal.
23          IT IS ORDERED that no later than June 18, 2019, any party may file a response
24   to objections, if any are filed.
25          IT IS SO ORDERED.
26   DATED: May 1, 2019
27
28

                                                   9
                                                                               18-CV-1609-AJB(WVG)
